Citation Nr: 1806950	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for weakness in the arm and numbness in the fingers.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for change in color in the hands.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a left elbow scar.

6.  Entitlement to an initial rating in excess of 20 percent for penetrating muscle injury, left chest wall.

7.  Entitlement to an initial rating in excess of 10 percent for painful surgical scar, left chest wall.

8.  Entitlement to a compensable initial rating for surgical scar, left chest wall.

9.  Entitlement to a compensable initial rating for peripheral neuropathy, chest wall.

10.  Entitlement to an initial rating in excess of 10 percent for left elbow degenerative joint disease.

11.  Entitlement to an initial rating in excess of 10 percent for hypertension.

12.  Entitlement to a compensable initial rating for rib fractures, status-post thoracotomy.

13.  Entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for penetrating muscle injury, left chest wall.

14.  Entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for painful surgical scar, left chest wall.

15.  Entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for surgical scar, left chest wall.

16.  Entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for peripheral neuropathy, chest wall.

17.  Entitlement to an effective date earlier than November 14, 2011, for the grant of service connection for hypertension.

18.  Entitlement to an effective date earlier than January 26, 2012, for the grant of service connection for rib fractures, status-post thoracotomy.

19.  Entitlement to an effective date earlier than January 26, 2012, for the grant of service connection for left elbow degenerative joint disease.

20.  Entitlement to an effective date earlier than January 29, 2013, for the grant of service connection for lumbosacral strain with degenerative arthritis and intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, and an August 2014 rating decision by the VA RO in Reno, Nevada.  This case is currently under the jurisdiction of the VA RO in Reno, Nevada.

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

Additional evidence, to include VA treatment records, was received following the most recent adjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ).  However, the additional evidence is not relevant to the issues decided herein.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2017).

The Veteran has made statements alleging clear and unmistakable error (CUE) in a December 1969 rating decision that denied entitlement to service connection for a cyst on the left lung and in an April 1970 rating decision that denied entitlement to service connection for hypertension.  See, e.g., VA Form 21-0958, Notice of Disagreement, received in October 2014; VA Form 9, Appeal to Board of Veterans' Appeals, received in, received in January 2015; July 2016 Board hearing transcript.  A review of the record reveals that the Veteran appealed those decisions to the Board and, in September 1970, the Board issued a decision denying entitlement to service connection for hypertension and postoperative bronchogenic cyst.  When a RO decision is reviewed on appeal by the Board, the RO decision is subsumed by the Board decision and may not be collaterally attacked.  See Dittrich v. West, 163 F.3d 1349, 1352-53 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998).  In this case, the December 1969 and April 1970 rating decisions were subsumed by the September 1970 Board decision and are not valid targets of a CUE claim.  As such, no further action need be taken on the Veteran's claims of CUE in the December 1969 and April 1970 rating decisions.

Furthermore, the Veteran has not submitted a motion for CUE in the September 1970 Board decision that meets the filing requirements set forth in 38 C.F.R. § 20.1404.  As such, the Board finds that there is no motion for revision of the September 1970 Board decision on the basis of CUE under the provisions of 38 U.S.C. § 7111 (2012).

The RO granted the Veteran entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities in a September 2016 rating decision.  The Veteran did not appeal any aspect of that decision, to include the effective date assigned for the grant of a TDIU.  Therefore, the issue of entitlement to a TDIU is not currently on appeal as part of the appeals for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. §§ 20.200, 20.201, 20.302.

The issues of entitlement to service connection for a left elbow scar and entitlement to an initial rating in excess of 10 percent for left elbow degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no probative evidence of record showing that the Veteran's weakness in the left arm and numbness in the left fingers, headaches, change in color in the hands, and neck disability had their onset during his active service.

2.  The probative evidence of record indicates that it is less likely than not that the Veteran's weakness in the left arm and numbness in the left fingers, headaches, change in color in the hands, and neck disability are causally related to an in-service injury or disease, to include the Veteran's in-service thoracotomy.

3.  Throughout the relevant rating period, the Veteran has been in receipt of a disability rating of 20 percent for penetrating muscle injury, left chest wall, which is the maximum schedular rating for such a disability.

4.  Throughout the relevant rating period, the Veteran's painful surgical scar of the left chest wall has been manifested by a single scar that is painful, but not unstable.

5.  Throughout the relevant rating period, the Veteran's surgical scar of the left chest wall has been deep and nonlinear and has measured 45 centimeters by 0.5 centimeters, for a total area of 22.5 square centimeters.

6.  Throughout the relevant rating period, the Veteran's peripheral neuropathy of the chest wall has manifested in wholly sensory involvement that is, at most, mild in severity.

7.  Throughout the relevant rating period, the Veteran's hypertension has not been manifested by diastolic pressure that has been predominantly 110 or more, or in systolic pressure that has been predominantly 200 or more.

8.  Throughout the relevant rating period, the Veteran's rib fractures, status-post thoracotomy, has not been manifested by the removal of a rib or in the resection of two or more ribs without regeneration.

9.  A September 1970 Board decision denied entitlement to service connection for hypertension and postoperative bronchogenic cyst; the Veteran has not submitted a motion for reconsideration of the September 1970 Board decision.

10.  Following issuance of the September 1970 Board decision, the earliest communication from the Veteran that can reasonably be interpreted as an informal or formal claim for entitlement to service connection for peripheral neuropathy, chest wall, and rib fractures, status-post thoracotomy, was received on December 29, 2010.

11.  Following issuance of the September 1970 Board decision, no communication was received from the Veteran prior to April 29, 2011, that reasonably can be interpreted as an informal or formal claim for entitlement to service connection for penetrating muscle injury, left chest wall; painful surgical scar, left chest wall; or surgical scar, left chest wall.

12.  Following issuance of the September 1970 Board decision, no communication was received from the Veteran prior to November 14, 2011, that reasonably can be interpreted as an informal or formal claim for entitlement to service connection for hypertension.

13.  No communication was received from the Veteran prior to January 26, 2012, that reasonably can be interpreted as an informal or formal claim for entitlement to service connection for left elbow degenerative joint disease.

14.  Following issuance of the September 1970 Board decision, no communication was received from the Veteran prior to January 29, 2013, that reasonably can be interpreted as an informal or formal claim for entitlement to service connection for lumbosacral strain with degenerative arthritis and IVDS.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for weakness in the left arm and numbness in the left fingers are not met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for headaches are not met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for entitlement to service connection for change in color in the hands are not met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for entitlement to service connection for a neck disability are not met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for entitlement to an initial rating in excess of 20 percent for penetrating muscle injury, left chest wall, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.73, Diagnostic Code 5321 (2017).

6.  The criteria for entitlement to an initial rating in excess of 10 percent for painful surgical scar, left chest wall, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2017).

7.  The criteria for entitlement to a compensable initial rating for surgical scar, left chest wall, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7801 (2017).

8.  The criteria for entitlement to a compensable initial rating for peripheral neuropathy, chest wall, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8799-8719 (2017).

9.  The criteria for entitlement to an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.104, Diagnostic Codes 7101 (2017).

10.  The criteria for entitlement to a compensable initial rating for rib fractures, status-post thoracotomy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.71a, Diagnostic Code 5297 (2017).

11.  The September 1970 Board decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

12.  The criteria for entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for penetrating muscle injury, left chest wall, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.1104 (2017).

13.  The criteria for entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for painful surgical scar, left chest wall, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.1104 (2017).

14.  The criteria for entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for surgical scar, left chest wall, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.1104 (2017).

15.  The criteria for entitlement to an effective date of December 29, 2010, and no earlier, for the grant of service connection for peripheral neuropathy, chest wall, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.1104 (2017).

16.  The criteria for entitlement to an effective date earlier than November 14, 2011, for the grant of service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.1104 (2017).

17.  The criteria for entitlement to an effective date of December 29, 2010, and no earlier, for the grant of service connection for rib fractures, status-post thoracotomy, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.1104 (2017).

18.  The criteria for entitlement to an effective date earlier than January 26, 2012, for the grant of service connection for left elbow degenerative joint disease have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2017).

19.  The criteria for entitlement to an effective date earlier than January 29, 2013, for the grant of service connection for lumbosacral strain with degenerative arthritis and IVDS have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400, 20.1104 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify as to the service connection issues decided herein was satisfied by a letter dated in December 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appeals for increased initial ratings and earlier effective dates decided herein arise from the Veteran's disagreement with the initial ratings and effective dates awarded following the grant of service connection for those disabilities.  In such appeals, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  In this case, the RO provided the Veteran the required statements of the case in March 2014 and May 2016.  The statements of the case cite the applicable statutes and regulations and discuss the reasons and bases for not assigning higher initial ratings or earlier effective dates with regard to those disabilities.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In that regard, the Board notes that the record reflects multiple unsuccessful attempts have been made by VA and by the Veteran to obtain records from Portsmouth Naval Hospital relating to the Veteran's admission there in 1966 and 1967, during which he underwent a thoracotomy for a bronchogenic cyst.  In November 2011, the RO completed a memorandum making a formal finding of the unavailability of those records and explaining the steps taken in the attempt to obtain them.  That same month, the RO sent the Veteran a letter notifying the Veteran of the unavailability of those records, explaining the steps taken to obtain them, and informing the Veteran that he may submit any documents in his possession.  As such, VA has satisfied its duty to assist the Veteran in obtaining records from Portsmouth Naval Hospital.  See 38 C.F.R. § 3.159(c)(2).

The duty to assist also includes the provision of a VA examination or opinion when necessary to decide an issue.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in May 2013 as to his claimed weakness in the arm and numbness in the fingers, headaches, change in color in the hands, and neck disability.  The examiner who conducted the May 2013 VA examination reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's claimed weakness in the arm and numbness in the fingers, headaches, change in color in the hands, and neck disability, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough and provides the information necessary to make a decision as to the service connection issues on appeal.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was also provided VA examinations as to the disabilities for which he seeks higher initial ratings in May 2013 and June 2014.  The examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.

The Veteran has not alleged that his service-connected penetrating muscle injury of the left chest wall, surgical scar of the left chest wall, peripheral neuropathy of the chest wall, hypertension, or rib fractures have increased in severity since their respective most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that higher disability ratings are warranted.  See, e.g., July 2016 Board hearing transcript.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeals for increased ratings for those disabilities and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for the disabilities at issue on appeal.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeals decided herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).


Service Connection Issues

The Veteran seeks entitlement to service connection for weakness in the arm and numbness in the fingers, headaches, change in color in the hands, and a neck disability.  He contends that those disabilities are "all related to the surgery" he had in service.  See, July 2016 Board hearing transcript.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records reveals no complaint of or treatment for weakness in the arm, numbness in the fingers, headaches, change in color in the hands, or neck disability.  A January 1968 report of medical examination for separation from active service reflects that the Veteran had normal evaluations of the head, neck, upper extremities, and neurological system.  In addition, the Veteran denied current or past frequent or severe headaches; bone, joint, or other bone deformity; neuritis; or paralysis on a January 1968 report of medical history for separation from active service.  Accordingly, the Board concludes that there is no probative evidence of record showing that the Veteran's weakness in the left arm and numbness in the left fingers, headaches, change in color in the hands, and neck disability had their onset during his active service.

As to whether the Veteran's current weakness in the arm, numbness in the fingers, headaches, change in color in the hands, or neck disability may be causally related to the in-service surgery, the Board has considered the Veteran's assertions.  However, he has not been shown to possess the medical knowledge and expertise necessary to establish the likely etiology of such disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, his assertions are not considered probative as to the issue of the likely etiologies of those disabilities.  The Board instead relies on the competent medical opinion evidence of record to determine whether those disabilities may be etiologically related to the in-service surgery.

In this case, the competent medical opinion evidence of record consists of the opinion provided by the May 2013 VA examiner.  The May 2013 VA examiner reviewed the record and examined the Veteran.  He noted the in-service left side thoracotomy for bronchogenic cyst and opined that the residuals of such a surgery, including peripheral neuropathy, chest wall pain and irregularity, and rib deformity are at least as likely as not due to the surgical procedure.  However, he further opined that "keeping in mind the surgical procedure, its common complications, and the pathophysiology of the thoracic outlet syndrome" the cited complaints of weakness in the arm and numbness in fingers, headaches, change in color in the hands, and neck pain are less likely as not related to or a result of the thoracotomy and are less likely than not being aggravated beyond the natural progression by the thoracotomy.  Rather, those complaints most likely entail a different pathology.  He further noted the mode of injury to the left elbow and current condition of the left elbow and opined that the Veteran's numbness and tingling in the fingers, changing of color in the hands, and arm pain with weakness are less likely than not related to the current left elbow diagnosis and are instead most likely a result of a different pathology.  The Board accepts the May 2013 VA examiner's opinion as competent evidence that the Veteran's reported weakness in the arm and numbness in fingers, headaches, change in color in the hands, and neck pain are not common complications of the particular type of surgical procedure the Veteran underwent during his active service or of the service-connected left elbow disability and are most likely of a different pathology.  Furthermore, the Board attaches probative weight to the opinion because the examiner demonstrated an accurate understanding of the Veteran's medical history, based the opinion on his specialized knowledge and understanding of medical conditions and procedures, and provided rationale to explain his conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

In summary, there is no probative evidence of record showing that the Veteran's weakness in the left arm and numbness in the left fingers, headaches, change in color in the hands, and neck disability had their onset during his active service.  In addition, the probative evidence of record indicates that it is less likely than not that the Veteran's weakness in the left arm and numbness in the left fingers, headaches, change in color in the hands, and neck disability are causally related to an in-service injury or disease, to include the in-service thoracotomy.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claims for entitlement to service connection for weakness in the arm and numbness in the fingers, headaches, change in color in the hands, and a neck disability.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legal Criteria for Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Increased Rating for Penetrating Muscle Injury, Left Chest Wall

The Veteran seeks entitlement to an initial rating in excess of 20 percent for penetrating muscle injury, left chest wall.  At the July 2016 Board hearing, he testified that he believes a higher initial rating is warranted because, "based on my personal medical feelings, and how I feel, and how I have to deal with every day, it would seem that 20 percent is not the correct rating.  I would think it [would] be higher."

The Veteran's penetrating muscle injury, left chest wall, is rated under 38 C.F.R. § 4.73, Diagnostic Code 5321, which relates to muscle group XXI, the thoracic muscle group, which are the muscles of respiration.  Under Diagnostic Code 5321, a maximum 20 percent rating is warranted for severe or moderately severe impairment of the thoracic muscle group.

Thus, throughout the relevant rating period, the Veteran has been in receipt of a disability rating of 20 percent for penetrating muscle injury, left chest wall, which is the maximum schedular rating for such a disability.  As the Veteran has been in receipt of the highest schedular rating available under 38 C.F.R. § 4.73, Diagnostic Code 5321, any appeal for a higher schedular rating under that diagnostic code must be denied.

The Board has considered whether there are any other applicable diagnostic codes which will provide the Veteran with a higher rating, but finds that there are not.  In that regard, the Board acknowledges that ratings for multiple muscle injuries maybe combined, see 38 C.F.R. § 4.55, and that there are other diagnostic codes relating to injuries to the muscle groups of the torso.  However, in this case the competent medical evidence of record, to include the June 2014 VA examination report, indicates that only muscle group XXI is affected by the Veteran's service-connected penetrating muscle injury of the left chest wall.  Therefore, there is no basis in the record for awarding a rating in excess of 20 percent based on multiple muscle injuries or on muscle injuries in other muscle groups of the torso.

Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected penetrating muscle injury of the left chest wall, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

The Board therefore finds that the criteria for entitlement to an initial rating in excess of 20 percent for penetrating muscle injury, left chest wall have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's penetrating muscle injury, left chest wall, pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings for Surgical Scar, Left Chest Wall

The Veteran seeks entitlement to higher initial ratings for his service-connected surgical scar of the left chest wall.  He is currently in receipt of two ratings for the scar: a 10 percent rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, and a noncompensable rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801.  He contends that he is entitled to a higher rating based on the length of the scar.  See July 2016 Board hearing transcript; VA Form 21-0958, received in January 2014.  He has stated that the scar is deep, nonlinear, and measures 14 to 17 inches, which he equates to 45 centimeters, long.  See VA Form 21-0958 received in January 2014.

Under Diagnostic Code 7801, a 10 percent rating is warranted for scars due to causes other than burns not of the head, face, or neck that are deep and nonlinear and cover an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  Higher ratings, up to a maximum 40 percent, are warranted under Diagnostic Code 7801 for a scar or scars with a larger area or areas.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings, up to a maximum 30 percent, are warranted for additional scars that are unstable or painful.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).

Turning to the relevant evidence of record, the May 2013 VA examiner noted a single surgical scar on the left chest wall that was painful, but not unstable.  The scar was deep, nonlinear, and measured 45 centimeters by 0.5 centimeters, which is a total area of 22.5 square centimeters.  The examiner noted that the scar is tender, which hinders the Veteran's ability for deep inhalation and that the Veteran is limited in heavy lifting, pushing, and/or pulling due to tenderness.  The examiner clarified in the June 2014 VA examination report that the Veteran has no pulmonary residuals relating to the service-connected chest wall injury.  There is no other medical evidence of record describing the measurements or total area of the Veteran's service-connected surgical scar.  There is also no medical evidence of record indicating that the condition causes disability beyond the pain noted in the May 2013 VA examination report.  Of note, the measurements and description of the scar provided by the examiner are substantially similar to those provided by the Veteran on the VA Form 21-0958 received in January 2014.

The Board notes that under section 2-2 of the May 2013 VA examination report, the examiner recorded an approximate total area for the scar of 45 square centimeters.  However, the Board finds this to be a clear typographical error because the examiner indicated elsewhere in the report that there was only one scar of the anterior trunk and recorded the full dimensions of that scar as 45 centimeters by 0.5 centimeters, which produces a total area of 22.5 square centimeters.

Accordingly, the relevant medical evidence of record indicates that, throughout the relevant rating period, the Veteran's surgical scar of the left chest wall has been deep, nonlinear, and painful but not unstable, and has measured 45 centimeters by 0.5 centimeters, for a total area of 22.5 square centimeters.  Under Diagnostic Code 7801, a scar that is deep and nonlinear and has a total area of 22.5 square centimeters warrants a noncompensable rating.  Under Diagnostic Code 7804, a single scar that is painful but not unstable warrants a 10 percent rating.

Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected surgical scar of the chest wall, nor have any other such issues been reasonably raised by the record.  See Yancy, 27 Vet. App. at 495; Doucette, 38 Vet. App. at 369-70.  The Board notes that the tenderness manifested by the surgical scar of the chest wall is expressly contemplated under the rating criteria under Diagnostic Code 7804 and is not considered an exceptional or unusual manifestation of such a disability.

The Board therefore finds that the criteria for entitlement to higher initial ratings for his service-connected surgical scar of the left chest wall have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's service-connected surgical scar of the left chest pursuant to Fenderson, 12 Vet. App. at 126-27, and higher initial ratings must be denied.  As the preponderance of the evidence is against the assignment of higher initial ratings, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Increased Rating for Peripheral Neuropathy, Chest Wall

The Veteran seeks entitlement to a compensable initial rating for peripheral neuropathy, chest wall.  The Veteran testified at the July 2016 Board hearing that the condition manifests in numbness and "just a very clammy feeling on that particular side" such that he is unable to sleep on his left side.  He has not put forth any particular contention as to why a higher initial rating is warranted for the condition.

The Veteran's peripheral neuropathy, chest wall, is currently rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8799-8719.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  In this case, the use of Diagnostic Code 8799-8719 reflects that the Veteran's specific service-connected condition is an unlisted condition and that a diagnostic code was therefore "built-up" using 87, the two digits used for neuralgia, and 99.  Id.  The Veteran's peripheral neuropathy, chest wall, is rated using the criteria listed under Diagnostic Code 8719, pertaining to neuralgia of the long thoracic nerve.  Peripheral neuralgia is characterized usually by a dull and intermittent pain, and, when of typical distribution so as to identify the nerve, is to be rated on the same scale as paralysis, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Under Diagnostic Codes 8519, 8619, and 8719, the applicable rating of disability of the long thoracic nerve ratings depends on whether the disability affects the minor or major arm.  In this case, the Veteran's peripheral neuropathy of the chest wall affects his minor left arm.  See, e.g., May 2013 VA examiner report.  Under Diagnostic Codes 8519, 8619, and 8719, ratings of noncompensable, 10 percent, and 20 percent are assigned for mild, moderate, and severe incomplete paralysis of the long thoracic nerve of the minor arm, respectively, and a 20 percent rating is warranted for complete paralysis of the long thoracic nerve of the minor arm.  Complete paralysis of the long thoracic nerve is manifested by an inability to raise the arm above shoulder level and by a winged scapula deformity.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, such is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Turning to the relevant evidence of record, at the May 2013 VA examination, the Veteran complained of numbness along his left sided chest wall scar.  The examiner noted that the Veteran has no symptoms attributable to a peripheral nerve condition, but also wrote that the Veteran has paresthesias and/or dysesthesia.  On examination, the Veteran had full 5 out of 5 motor strength for all muscles tested, he had normal reflexes on all tests, and he had normal sensory examination on all tests.  The examiner noted a decreased sensation to light touch around the left chest wall scar dermatome.  The long thoracic nerve was normal on testing, with no complete or incomplete paralysis shown.  The Veteran did not have atrophy or trophic changes attributable to the peripheral neuropathy.  The examiner opined that the Veteran's peripheral neuropathy of the chest wall does not impact his ability to work.  There is no other competent medical evidence of record showing that the Veteran's peripheral neuropathy of the chest wall has manifested to a degree best classified as complete or incomplete paralysis of the long thoracic nerve.

Accordingly, the record shows that the Veteran has reported or demonstrated decreased sensation due to the service-connected peripheral neuropathy of the chest wall.  There is no competent evidence of record showing that the Veteran had complete or incomplete paralysis of the long thoracic nerve at any time during the rating period.  As such, the evidence shows that, throughout the rating period, the Veteran's peripheral neuropathy of the chest wall has manifested in wholly sensory involvement.  Accordingly, the rating for the disability should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

In that regard, the only symptom that has been medically attributed to the peripheral neuropathy of the chest wall is decreased sensation.  Given the otherwise normal findings on testing at the May 2013 VA examination, to include normal muscle strength, normal reflexes, normal long thoracic nerve testing, no atrophy, and no trophic changes, and the examiner's opinion that the condition does not impact the Veteran's ability to work, the Board finds that the condition manifests to no more than a mild degree.  See 38 C.F.R. §§ 4.2, 4.6, 4.124.

Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected peripheral neuropathy of the chest wall, nor have any other such issues been reasonably raised by the record.  See Yancy, 27 Vet. App. at 495; Doucette, 38 Vet. App. at 369-70.

In summary, throughout the relevant rating period, the Veteran's peripheral neuropathy of the chest wall has manifested in wholly sensory involvement that is, at most, mild in severity.  Under Diagnostic Code 8799-8719, mild involvement of the long thoracic nerve of the minor arm warrants a noncompensable rating.  The Board therefore finds that the criteria for entitlement to a compensable initial rating for peripheral neuropathy, chest wall, have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's peripheral neuropathy of the chest wall pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a compensable initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Increased Rating for Hypertension

The Veteran seeks entitlement to an initial rating in excess of 10 percent for hypertension.  At the July 2016 Board hearing he testified that he has had some systolic pressure readings above 200, but "I haven't read those recently".

The Veteran's hypertension is rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Higher ratings, up to a maximum 60 percent, are warranted where there are diastolic pressure readings that are predominantly 120 or more.

The Board has carefully reviewed all of the relevant medical evidence of record and finds that none show a systolic reading of 200 or above or that the Veteran has had diastolic pressure readings that were predominantly 110 or more at any point during the relevant rating period.  At the May 2013 VA examination, the Veteran had blood pressure readings of 146/86, 144/80, and 146/84.  The medical treatment evidence of record does not show a systolic reading of 200 at any point during the relevant rating period, or that the Veteran had diastolic pressure readings predominantly 110 or more at any point during the relevant rating period.  The Board acknowledges the Veteran's testimony at the July 2016 Board hearing that he has had systolic readings of 200 or above; however, no such readings are recorded in the medical evidence of record dating during the relevant rating period.  Furthermore, his testimony that he has had some readings above 200, but not recently, is vague and does not establish that he had systolic readings predominantly of 200 or above at any time during the relevant rating period.

Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected hypertension, nor have any other such issues been reasonably raised by the record.  See Yancy, 27 Vet. App. at 495; Doucette, 38 Vet. App. at 369-70.

In summary, the competent evidence of record shows that, throughout the relevant rating period, the Veteran's hypertension has not manifested by diastolic pressure that has been predominantly 110 or more, or in systolic pressure that has been predominantly 200 or more.  The Board therefore finds that the criteria for entitlement to an initial rating in excess of 10 percent for hypertension have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's hypertension pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Increased Rating for Rib Fractures, Status-Post Thoracotomy

The Veteran seeks entitlement to a compensable initial rating for rib fractures, status-post thoracotomy.  He has not put forth any particular contentions as to why a compensable initial rating is warranted for the disability.

The Veteran's rib fractures, status-post thoracotomy, are rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5297, which relates to the removal of ribs.  Under Diagnostic Code 5297, a 10 percent rating is warranted for the removal of one rib or the resection of two or more ribs without regeneration.  Higher ratings, up to a maximum 50 percent, are warranted where there has been the removal of two or more ribs.  The provisions under 38 C.F.R. §§ 4.40, 4.45, and 4.59 with respect to painful motion do not pertain to Diagnostic Code 5297 because that diagnostic code does not rate based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Turning to the relevant evidence of record, the June 2014 VA examiner noted that the Veteran's rib condition has been stable since onset.  On examination, there was no inflammation, fracture-site motion, deformity, condition affecting motion, or general debility relating to the condition.  There was no abnormal bone or joint, sign of active infection, or impact on weight-bearing of an affected joint.  The Veteran did have pain in the left anterior, posterior, and lateral chest wall.  Diagnostic and clinical testing revealed no acute fracture in the left-sided ribs.  There was a bony bridge between the seventh and eighth ribs.  There is no competent medical evidence of record showing that the Veteran's rib fractures, status-post thoracotomy, involved removal of one or more ribs or that the fractures included or were analogous to resection without regeneration.

Accordingly, the competent medical evidence of record shows that the Veteran has had pain in the chest wall, but that testing revealed no acute fracture of the left ribs.  Testing did reveal a bony bridge between the seventh and eighth ribs, but there is no competent evidence of record that the Veteran's service-connected rib fractures have been manifested by the removal of a rib or the resection of two or more ribs without regeneration.  The Board notes that the Veteran's chest wall pain is contemplated as part of his rating for the service-connected penetrating muscle injury of the chest wall.  See 38 C.F.R. § 4.56 (listing fatigue and pain as cardinal signs and symptoms of muscle disability).  As such, the Veteran's chest wall pain is compensated through his rating for that disability, and is not for consideration in rating the service-connected rib fractures.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected rib fractures, status-post thoracotomy, nor have any other such issues been reasonably raised by the record.  See Yancy, 27 Vet. App. at 495; Doucette, 38 Vet. App. at 369-70.

In summary, the competent evidence of record shows that, throughout the relevant rating period, the Veteran's rib fractures, status-post thoracotomy, has not been manifested by the removal of a rib or in the resection of two or more ribs without regeneration.  The Board therefore finds that the criteria for entitlement to a compensable initial rating for rib fractures, status-post thoracotomy, have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's rib fractures, status-post thoracotomy, pursuant to Fenderson, 12 Vet. App. at 126-27, and a compensable initial rating must be denied.  As the preponderance of the evidence is against the assignment of a compensable initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Earlier Effective Date Issues

The Veteran seeks entitlement to earlier effective dates for the grant of service connection for penetrating muscle injury, left chest wall; surgical scar, left chest wall; peripheral neuropathy, chest wall; hypertension; rib fractures, status-post thoracotomy; left elbow degenerative joint disease; and lumbosacral strain with degenerative arthritis and IVDS.  With regard to the disabilities other than left elbow degenerative joint disease, he essentially contends that the effective date for the grant of service connection should be based on the receipt of his original claims for entitlement to service connection for a cyst removed from the left lung and for entitlement to service connection for hypertension, which were received in June 1969 and April 1970, respectively.  See, e.g., July 2016 Board hearing transcript.  He has put forth various arguments as to why he believes the December 1969 and April 1970 rating decisions that denied those claims are clearly and unmistakably erroneous.  With regard to the left elbow degenerative joint disease, he essentially contends that the effective date for the grant of service connection should be in 1969 because the original left elbow injury occurred during his basic training.  See, e.g., July 2016 Board hearing transcript.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Regulations that were in effect prior to March 24, 2015, required that an informal claim "must identify the benefit sought."  See 38 C.F.R. §§ 3.155, 3.160 (2014).  The regulations also provided that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  The regulations in effect since March 24, 2015, do not allow for informal claims that are not submitted on an application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.155, 3.160 (2017).  The Board will apply the regulations in effect prior to March 24, 2015, as they allowed for informal claims and are therefore more favorable to the Veteran.

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this case, an original claim for entitlement to service connection for "cyst removed from left lung 2/1/67" was received on June 20, 1969.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in June 1969.  The claim was denied in the December 1969 rating decision.  On April 21, 1970, VA received a VA Form 9 on which the Veteran stated "If you check your records closely you will see that in Sept of 1965 I had high blood pressure, a condition that sent me to Portsmouth Naval Hospital."  The RO interpreted that statement as a claim for entitlement to service connection for hypertension.  The RO denied that claim in the April 1970 rating decision.

The Veteran appealed the June 1969 and April 1970 rating decisions to the Board.  In September 1970, the Board issued a decision denying entitlement to service connection for hypertension and postoperative bronchogenic cyst.  The Veteran did not file a motion for reconsideration of the September 1970 Board decision.  Accordingly, the September 1970 Board decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.

A communication received in August 2005 seeks entitlement to service connection for "chronic shoulder discomfort and pain."  See VA Form 21-4138, Statement in Support of Claim, received in August 2005.  The statement generally references the Veteran's in-service surgery, but makes no assertion that could reasonably be interpreted as an intent to raise the issues of entitlement to service connection for penetrating muscle injury, left chest wall; surgical scar, left chest wall; peripheral neuropathy, chest wall; hypertension; rib fractures, status-post thoracotomy; left elbow degenerative joint disease; or lumbosacral strain with degenerative arthritis and IVDS.  Therefore, the August 2005 communication cannot be interpreted as a formal or informal claim for those benefits.  See 38 C.F.R. § 3.1(p) (2014); Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.

Moreover, the Board notes that the formal claim for entitlement to service connection for a left shoulder disability raised in the August 2005 communication was denied in a January 2006 rating decision.  The Veteran did not submit a timely notice of disagreement as to the January 2006 rating decision and new and material evidence was not received as to the claim within the one-year appeal period following issuance of the rating decision.  Therefore, the rating decision became final as to the August 2005 claim.  38 U.S.C. § 7105; 38 C.F.R. § 3.156.

A communication received in December 2009 seeks to reopen the previously denied claim for entitlement to service connection for a left shoulder condition, to include rotator cuff impingement syndrome with labral degenerative tears.  See VA Form 21-4138 received in December 2009.  In that communication, the Veteran references shoulder pain and limited range of motion of the shoulder requiring oral medications.  He also generally references the in-service surgery, but makes no assertion that could reasonably be interpreted as an intent to raise the issues of entitlement to service connection for penetrating muscle injury, left chest wall; surgical scar, left chest wall; peripheral neuropathy, chest wall; hypertension; rib fractures, status-post thoracotomy; left elbow degenerative joint disease; or lumbosacral strain with degenerative arthritis and IVDS.  Therefore, the August 2005 communication cannot be interpreted as a formal or informal claim for those benefits.  See 38 C.F.R. § 3.1(p) (2014); Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.

The December 2009 petition to reopen the previously denied claim for entitlement to service connection for a left shoulder condition was denied in a May 2010 rating decision.  A notice of disagreement as to that rating decision was received on December 29, 2010.  See VA Form 9 received on December 29, 2010.  In the notice of disagreement, the Veteran refers to nerve damage relating to the rib retraction performed as part of his in-service surgery.  The materials he submitted in support of the notice of disagreement include medical articles that state that intercostal nerve injuries occur routinely due to rib retraction during thoracotomy and may cause postthoracotomy neuralgia.  The Board finds that the Veteran's statements in the December 29, 2010 notice of disagreement along with the evidence submitted in support of that notice of disagreement, which reference nerve damage and neuralgia in relation to rib retractions performed as part of thoracotomies, demonstrate an intent to seek entitlement to service connection for the service-connected rib fracture and peripheral neuropathy of the chest wall.  Accordingly, the December 29, 2010 notice of disagreement serves as an informal claim for entitlement to service connection for peripheral neuropathy of the chest wall and rib fractures, status-post thoracotomy.  Therefore, an effective date of December 29, 2010, and no earlier, for the grant of entitlement to service connection for peripheral neuropathy, chest wall, and rib fractures, status-post thoracotomy is warranted.

However, the December 29, 2010 notice of disagreement includes no statement that could reasonably be interpreted as an intent to raise the issues of entitlement to service connection for penetrating muscle injury, left chest wall; surgical scar, left chest wall; hypertension; left elbow degenerative joint disease; or lumbosacral strain with degenerative arthritis and IVDS.  Although the notice of disagreement generally references the in-service thoracotomy and post-surgical pain, it focuses on the Veteran's shoulder symptoms, neck symptoms, peripheral neuropathy, and rib retraction and does not specifically mention a disability of the respiratory muscle group, surgical scars, hypertension, a left elbow disability, or a low back disability.  Therefore, the December 2010 notice of disagreement cannot be interpreted as a formal or informal claim for those benefits.  See 38 C.F.R. § 3.1(p) (2014); Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.

On April 29, 2011, VA received a formal claim for entitlement to service connection for "Residual scarring, s/p thoracotomy, with pain, surgery was done in service on 1/30/67."  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received in April 2011.  In July 2011, the Veteran contacted RO staff to clarify that the claim was for benefits relating to thoracotomy surgery with residual scars.  See VA Form 21-0820, Report of General Information, received in July 2011.  In the June 2013 rating decision, the RO granted entitlement to service connection for penetrating muscle injury, left chest wall and surgical scar, left chest wall with an effective date of April 29, 2011, based on the April 29, 2011 communication.  Thus, following issuance of the September 1970 Board decision, no communication was received from the Veteran prior to April 29, 2011, that reasonably can be interpreted as an informal or formal claim for entitlement to service connection for penetrating muscle injury, left chest wall; painful surgical scar, left chest wall; or surgical scar, left chest wall.  Therefore, entitlement to an earlier effective date for the grant of service connection for those disabilities must be denied.

On November 14, 2011, correspondence was received from the Veteran in which he indicates a belief that his hypertension is due to his in-service surgery.  See VA Form 21-4138 received November 14, 2011.  In the June 2013 rating decision, the RO granted entitlement to service connection for hypertension with an effective date of November 14, 2011, based on the November 14, 2011 communication.  Thus, following issuance of the September 1970 Board decision, no communication was received from the Veteran prior to November 14, 2011, that reasonably can be interpreted as an informal or formal claim for entitlement to service connection for hypertension.  Therefore, entitlement to an earlier effective date for the grant of service connection for that disability must be denied.

On January 26, 2012, correspondence was received from the Veteran in which he indicates a belief that his symptoms of pain and weakness in the arm are related to his in-service surgery.  See VA Form 21-4138 received on January 26, 2012.  The May 2013 VA examiner opined that the Veteran's current left elbow condition, to include, degenerative joint disease is at least as likely as not related to blunt trauma he experienced in service.  Based on the May 2013 VA examiner's opinion, the RO granted entitlement to service connection for left elbow degenerative joint disease and established an effective date for that grant of January 26, 2012, based on the Veteran's correspondence.  Thus, no communication was received from the Veteran prior to January 26, 2012, that reasonably can be interpreted as an informal or formal claim for entitlement to service connection for a left elbow disability.  Therefore, entitlement to an earlier effective date for the grant of service connection for that disability must be denied.

On January 29, 2013, RO staff contacted the Veteran to obtain information.  During that communication, the Veteran mentioned his back.  The RO staff member asked the Veteran whether he intended to make a claim relating to a back disability, and the Veteran responded by saying that he was not attempting to make such a claim.  See VA Form 21-0820 received on January 29, 2013.  However, in May 2013, the Veteran contacted RO staff and indicated that he did intend to claim entitlement to service connection for a lower back condition.  See VA Form 21-0820 received in May 2013.  In the August 2014 rating decision, the RO granted entitlement to service connection for lumbosacral strain with degenerative arthritis and IVDS, effective May 13, 2013.  However, in an April 2016 rating decision, the RO granted an earlier effective date of January 29, 2013, based on the communication with the Veteran on that date.  Thus, following issuance of the September 1970 Board decision, no communication was received from the Veteran prior to January 29, 2013, that reasonably can be interpreted as an informal or formal claim for entitlement to service connection for a low back disability.  Therefore, entitlement to an earlier effective date for the grant of service connection for that disability must be denied.

As noted above, the effective date for the grant of service connection will be the date of receipt of the claim or petition to reopen, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  In this case the Veteran is not entitled to an effective date prior to December 29, 2010, for the service-connected peripheral neuropathy of the chest wall and rib fractures; prior to April 29, 2011, for the service-connected penetrating muscle injury and surgical scar; prior to November 14, 2011, for hypertension; prior to January 26, 2012, for left elbow degenerative joint disease; or prior to January 29, 2013, for lumbosacral strain with degenerative arthritis and IVDS, as those are the dates of receipt of the claims for service connection or petition to reopen the previously denied claim were received.

To the extent that the Veteran and his representative assert that the Veteran is entitled to effective dates based on his earlier claim for service connection, the Board reiterates that the original claim was denied by the Board in September 1970.  The Veteran did not file a motion for reconsideration as to the issue, and there has been no adjudicatory finding of CUE in the Board decision.  Therefore, that decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  In addition, as discussed in the introduction, the December 1969 and April 1970 rating decisions were subsumed by the September 1970 Board decision and are not valid targets of a CUE claim.  As such, the earlier claim may not serve as a basis for an earlier effective date.

Furthermore, there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on CUE may result in the assignment of an earlier effective date based on the earlier claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome the finality of the September 1970 Board decision by raising a freestanding claim for entitlement to earlier effective dates in conjunction with the present appeal must fail.  The Board's finding in this regard does not prejudice any future adjudication of the issue of CUE in the September 1970 Board decision.

Finally, the Board notes that the Veteran submitted service records in support of his appeal for earlier effective dates.  An earlier effective date may be warranted on the basis of newly discovered service department records.  See 38 C.F.R. § 3.156(c).  However, the records submitted by the Veteran are duplicative of those of record at the time of the final September 1970 Board decision.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are not for application in this case.

In summary, the September 1970 Board decision denying the original claims for entitlement to service connection for hypertension and postoperative bronchogenic cyst is final.  Following the final September 1970 Board decision, no communication was received from the Veteran prior to the effective dates previously assigned or assigned herein that can be interpreted as an informal or formal claim for entitlement to service connection for penetrating muscle injury, left chest wall; surgical scar, left chest wall; peripheral neuropathy, chest wall; hypertension; rib fractures, status-post thoracotomy; left elbow degenerative joint disease; or lumbosacral strain with degenerative arthritis and IVDS.  38 C.F.R. § 3.400.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of effective dates earlier than those previously assigned or assigned herein, for the grant of entitlement to service connection for those disabilities.  As the preponderance of the evidence is against the assignment of earlier effective dates, the benefit-of-the-doubt doctrine is not for application, and the appeals must be denied. 38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for weakness in the arm and numbness in the fingers is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for change in color in the hands is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to an initial rating in excess of 20 percent for penetrating muscle injury, left chest wall, is denied.

Entitlement to an initial rating in excess of 10 percent for painful surgical scar, left chest wall, is denied.

Entitlement to a compensable initial rating for surgical scar, left chest wall, is denied.

Entitlement to a compensable initial rating for peripheral neuropathy, chest wall, is denied.

Entitlement to a compensable initial rating for rib fractures, status-post thoracotomy, is denied.

Entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for penetrating muscle injury, left chest wall, is denied.

Entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for painful surgical scar, left chest wall, is denied.

Entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for surgical scar, left chest wall, is denied.

Entitlement to an effective date of December 29, 2010, and no earlier, for the grant of service connection for peripheral neuropathy, chest wall, is granted.

Entitlement to an effective date earlier than November 14, 2011, for the grant of service connection for hypertension is denied.

Entitlement to an effective date of December 29, 2010, and no earlier, for the grant of service connection for rib fractures, status-post thoracotomy, is granted.

Entitlement to an effective date earlier than January 26, 2012, for the grant of service connection for left elbow degenerative joint disease is denied.

Entitlement to an effective date earlier than January 29, 2013, for the grant of service connection for lumbosacral strain with degenerative arthritis and IVDS is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Left Elbow Scar 

The Veteran seeks entitlement to service connection for a left elbow scar, which he described at the July 2016 as scar tissue rather than a scar.  He submitted a timely notice of disagreement following the August 2014 rating decision that denied that claim.  See VA Form 21-0958 received in October 2014.  However, the Veteran has not been issued a corresponding statement of the case for the issue.  As a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Increased Rating for Left Elbow Degenerative Joint Disease

The Veteran was most recently provided an examination as to his left elbow degenerative joint disease in July 2016.  The report for that examination includes range-of-motion measurements for the Veteran's left elbow and indicates that the Veteran did not show evidence of pain with weight-bearing.  However, the examiner who conducted that examination did not specify whether the range-of-motion measurements were taken on active motion or on passive motion.  In addition, the examiner did not indicate that he was unable to conduct active and passive range-of-motion testing, or that such testing was not necessary or not possible.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive and active motion for the left elbow.

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the July 2016 examination report does not include results for active and passive range-of-motion testing or a statement to the effect that such testing was not possible or is unnecessary in this case.  Therefore, that examination is not adequate for rating purposes, and the case must be remanded so that the Veteran may be provided another examination to assess the current nature and severity of his service-connected left elbow degenerative joint disease.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a statement of the case with respect to the issue of entitlement to service connection for a left elbow scar.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal of that issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected left elbow degenerative joint disease.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that disability.  The record and a copy of this remand must be made available to the examiner.

The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left elbow.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

To ensure that the information requested herein is obtained, the examination results for the cervical spine should be recorded using VA Form 21-0960M-4, May 2013, Elbow and Forearm Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" found in VA Form 21-0960M-4, May 2013.

In recording the ranges of motion for the Veteran's left elbow, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected left elbow degenerative joint disease.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected left elbow degenerative joint disease.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

In providing opinions as to the Veteran's additional functional loss on repetitive use over time and during flare-ups, the examiner must note that VA regulations and guidelines anticipate that examiners will offer opinions as to additional functional loss on repetitive use over time and during flare-ups based on estimates derived from information procured from relevant sources, including lay statements from the Veteran.  An examiner must do all that reasonably should be done to become informed before concluding that an opinion cannot be provided without resorting to speculation.  This includes ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding additional functional loss on repetitive use over time and during flare-ups by alternative means.

The examiner should also determine whether the Veteran's right elbow is undamaged.  If the Veteran's right elbow is considered undamaged, then the examiner should also record the results of range-of-motion testing for pain on the right elbow both on active and passive motion and in weight-bearing and nonweight-bearing.

The examiner must provide a complete rationale for any opinion expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether a higher rating may be granted for the left elbow degenerative joint disease.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


